                                          Case 3:16-cv-02276-JST Document 259 Filed 12/14/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVE RABIN, et al.,                                Case No. 16-cv-02276-JST (SK)
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING PLAINTIFFS’
                                   9             v.                                          REQUEST FOR ADDITIONAL
                                                                                             INFORMATION
                                  10     PRICEWATERHOUSECOOPERS LLP,
                                  11                    Defendant.                           Regarding Docket No. 258
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs move for additional information regarding “data values from the fields” in a

                                  15   database of applicants from Defendant PricewaterhouseCoopers (“PwC”). Specifically, Plaintiffs

                                  16   seek information regarding grades, professional credentials, fields of study, and experience of

                                  17   applicants to PwC. Plaintiffs seek this information to prove that PwC, in failing to hire them,

                                  18   discriminated against Plaintiffs and other applicants.

                                  19      A. Procedural History

                                  20          In 2016, Plaintiffs requested data from PwC regarding data from PwC’s Source1 database

                                  21   to support Plaintiffs’ motion for conditional collective action certification and issuance of court-

                                  22   authorized notice pursuant to 29 U.S.C. § 216(b) (“216 Motion”). After the parties disagreed upon

                                  23   the scope of information PwC would provide, they submitted the issue for resolution to the Court.

                                  24   (Dkt. 96.) The District Court then ruled that PwC was required to provide data in certain limited

                                  25   fields. (Dkt. 105.)
                                              Plaintiffs then filed their 216 Motion, and the District Court denied the motion. (Dkts.
                                  26
                                       198, 236.) The District Court held that Plaintiffs are not “generally comparable to those they seek
                                  27
                                       to represent.” (Dkt. 236 (internal citation omitted)). The District Court held that Plaintiffs are
                                  28
                                          Case 3:16-cv-02276-JST Document 259 Filed 12/14/18 Page 2 of 3




                                   1   facially qualified for the positions that they seek, since they passed the “initial screen” of

                                   2   potentially qualified candidates, but they seek to represent a larger group of applicants who are not

                                   3   facially qualified candidates because they did not pass the initial screen. (Id.) The District Court

                                   4   explained that PwC has certain minimum requirements for positions and interviews only the

                                   5   candidate who pass the initial screen for those minimum requirements. (Id.) Both Plaintiffs here

                                   6   passed that initial screen, but they seek to represent a group of applicants who are not facially

                                   7   qualified because those other applicants include people who did not pass that initial screen. (Id.)

                                   8   The District Court acknowledged that Plaintiffs had argued that discrimination occurred at the

                                   9   stage of the initial screen but stated that Plaintiffs “must find another way to challenge

                                  10   discrimination in the initial screen, either through its existing named plaintiffs . . . or through a

                                  11   different named plaintiff[.]” (Id.)

                                  12           Plaintiffs filed a renewed 216 Motion on August 27, 2018. The parties met and conferred
Northern District of California
 United States District Court




                                       about the fields in the database PwC agreed to provide, but they could not agree on the fields.
                                  13
                                       Plaintiffs filed this request on December 11, 2018. Plaintiffs argue that they need this information
                                  14
                                       for the hearing set for December 20, 2018 on the renewed 216 Motion.
                                  15
                                           B. Discussion
                                  16
                                               PwC provided data for 250,000 applicants with information from 35 “fields” – certain
                                  17
                                       categories of information – from the Source1 database, pursuant to the District Court’s previous
                                  18
                                       order discussed above. Plaintiffs now seek information about an additional 143 fields from the
                                  19
                                       same Source1 database for the same applicants. It appears that Plaintiffs are challenging the
                                  20
                                       District Court’s analysis in the Order denying the first 216 Motion, as Plaintiffs again dispute the
                                  21
                                       integrity of the initial screen. The District Court, however, provided Plaintiffs with a clear path to
                                  22
                                       show that they are comparably situated to other applicants who do not have valid qualifications –
                                  23
                                       either by finding additional plaintiffs who did not make the initial screen or by alleging that
                                  24
                                       Plaintiffs applied for jobs for which they were qualified but did not pass the initial screen because
                                  25
                                       PwC allegedly discriminated against them. The information that Plaintiffs seek here do not assist
                                  26
                                       them in overcoming the hurdle the District Court identified in the Order denying the first 216
                                  27
                                       Motion. For that reason, Plaintiffs’ request for additional information is DENIED.
                                  28
                                                                                           2
                                          Case 3:16-cv-02276-JST Document 259 Filed 12/14/18 Page 3 of 3




                                   1          Additionally, Plaintiffs’ timing creates an impossible situation for PwC. Plaintiffs made

                                   2   this request on December 11, 2018, after Plaintiff completed the briefing on the renewed 216

                                   3   motion. PwC alleges that compiling the data that Plaintiffs seek in this motion will require 350

                                   4   hours of work, and that even compiling the information from the 35 fields previously provided

                                   5   took hundreds of hours over a period of two months. Even if PwC were required to provide this

                                   6   information, it seems unlikely that PwC would be able to do so in a manner that would assist the

                                   7   Court for the December 20, 2018 hearing. Plaintiffs have been aware of the issue about the

                                   8   Source1 database and delayed in bringing this request for additional information to the Court.

                                   9   This is another reason Plaintiffs’ request is DENIED.

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 14, 2018

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       SALLIE KIM
                                  13                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
